Title: To James Madison from William C. C. Claiborne, 21 September 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


21 September 1804, New Orleans. “I enclose you a petition addressed to me, and signed by a number of respectable Inhabitants of this City: You will discover, there is some apprehension of an Insurrection among the Negro’s, and that much alarm exists. Altho’ I am not myself of opinion, that we are in as eminent danger as the Memorialists seem to think, I have nevertheless taken every means of precaution in my power.
“The Patroles at Night have been strengthened and are well-armed; The Orleans Battalion of Volunteers and the City Grenadiers are furnished with Public Muskets and Ammunition, ordered to lay upon their Arms, and be ready for Action at a moments warning; The City Militia (in case of alarm either by Day or Night), are also ordered to rendezvous in front of the Government House, & to await my orders; The Guard of Regular Troops now in the City are furnished with 24 Rounds of Cartridges each, and their pieces are kept constantly charged, and that part of the Army which is now encamped a few Miles from the City is placed (by order of Colo: Freeman) in a situation to remove the instant the occasion may require.
“I again repeat, I do not myself think there is good cause for alarm; But if Danger should arise I am prepared to meet it, and I pledge myself for the security of the Lives and properties of my fellow Citizens!”
